Citation Nr: 0620563	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  02-02 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
December 1980.
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Denver, Colorado 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This case was previously remanded in Board decisions dated 
July 2003 and November 2004, for additional development.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  A heart disability was not demonstrated during active 
duty service, and hypertension was not shown during active 
duty or for several years thereafter.


CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by 
active duty service, nor may service incurrence of 
hypertension be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.306, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in November 
2000.  In correspondence dated in February 2001 and March 
2005, he was notified of the provisions of the VCAA as they 
pertain to the issue of service connection.  Clearly, from 
submissions by and on behalf of the veteran, he is fully 
conversant with the legal requirements in this case.  Thus, 
the content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant has not identified any 
additional evidence that could be obtained to substantiate 
the claim.  Therefore, the Board is satisfied that VA has 
assisted the veteran in the development of his claim in 
accordance with applicable laws and regulations.  
Accordingly, the Board will address the merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Because 
this claim is being denied, any other notice requirements 
beyond those cited for service connection claims, are not 
applicable.  As indicated above, there has been substantial 
compliance with all pertinent VA law and regulations, and to 
move forward with this claim would not cause any prejudice to 
the veteran.  

Factual Background

Service medical records are negative for any treatment or 
diagnosis of a heart disorder or hypertension during active 
duty.  Chest X-ray throughout military service were also 
negative.  An EKG study conducted in September 1973 was 
revealed borderline 1st degree heart block; but EKG testing 
in September 1974 suggested the the results were probably 
within normal limits and the September EKG test results were 
described as normal.  An August 1979 EKG study revealed an 
incomplete right bundle branch block (RBBB), as did a 
November 1980 EKG study.  The separation examination is 
negative for a diagnosis of a heart condition.  

Post service, in 1987 the veteran was found to have an 
irregular heart rate during hospitalization for chest pains.  
The chest pains were accompanied by feelings of chest 
pressure and discomfort, and frequent palpitations.  

A June 1997 examination by A. S., M. D., of the Heart Center 
Cardiology, also indicates the veteran's cardiac history 
began in April 1987.  He indicated that the veteran had an 
irregular rhythm and signs of left ventricular hypertrophy 
secondary to a long-standing history of hypertension.  The 
physician also noted that the RBBB was found in persons with 
not structural heart disease.  FReports from the Heart Center 
Cardiology dated in 1999 continued to show no signs of 
myocardial ischemia.  

Medical records from J. B. M, M.D. of Pikes Peak Cardiology 
indicate treatment for RBBB, hypertension and elevated 
lipids.  Medical records of R. H. R., M.D. of Colorado 
Springs Internal Medicine were negative for cardiac care, but 
noted that the veteran's history of chest pain, irregular 
heartbeat and RBBB.  

The veteran underwent a VA examination in April 2003.  The 
examiner reviewed the service medical records and noted that 
a November 1980 EKG showed a RBBB.  He also indicated that 
the veteran's blood pressure was normal during military 
service.  Further review of the veteran's medical history 
showed prior hypertension, now controlled, with no valvular 
abnormalities.  There was no evidence of a myocardial 
infarction on the ECHO study.  The examiner noted that while 
this did not exclude a small infarction, in the absence of 
any wall motion abnormality and the report of normal left 
ventricular systolic function without hypertrophy, 
essentially there is no heart disease.  Moreover, he stated 
that first degree AC block, noted on the current EKG report, 
was not a disease per se, nor did it cause any functional 
impairment of the heart.  He opined that the veteran had a 
life-long manifestation of an unusual pattern of conduction 
manifested by RBBB, not associated with any other stigmata of 
infarction or ischemia.  Based on a total review of the 
records, the only cardiac abnormalities he found were the 
RBBB and the occasional report of ectopy in prior years.  
However, he determined that the recent cardiolite with no 
showing of ischemia was clear evidence that the veteran did 
not have any disorder secondary to coronary artery disease 
until 1997.  

Based on an assessment of the case and in particular the 
reviews of the echocardiograms and exercise treadmill tests, 
it was the examiner's opinion that the veteran had RBBB which 
was intermittent but not associated with structural heart 
disease, and of an unknown etiology, and clearly not 
provoking symptoms such as would be attributed to left 
ventricular dysfunction, either systolic or diastolic, or 
myocardial ischemia.  The RBBB may be a congenital 
abnormality or it may be consequence of several different 
forms of heart disease but it is not by itself considered a 
disease. 

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau, 2 Vet. App. 141. 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including hypertension, may be 
presumed to have been incurred or aggravated during service 
if they become disabling to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309. 

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111; Cotant v. 
Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (July 
16, 2003).  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Although the appellant is competent to provide evidence of 
visible symptoms, he is not competent to provide evidence 
that requires medical knowledge.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The veteran contends he is entitled to service connection for 
a heart disorder.  The Board has considered his contentions, 
but finds however, that the preponderance of the evidence is 
against the claim.  

The Board notes as a preliminary matter that the veteran's 
service medical records, including the separation 
examination, are negative for any treatment or diagnosis of a 
heart disorder or hypertension during active duty.  The Board 
also observes that the veteran does not currently have a 
diagnosed heart disorder, which causes a disability of 
functional impairment, which would warrant service 
connection.  

Although the VA examiner found evidence that a RBBB did in 
fact exist during service, he stated that it is not by 
itself, a disease.  He further concluded that based on a 
complete review of the veteran's medical history, that the 
veteran's RBBB is not associated with any structural heart 
disease, nor does it create any functional impairment or 
impairment of overall health.  A review of the VA treatment 
records and private treatment records since 1997 indicate to 
the Board that the veteran has not been diagnosed with or 
treated for myocardial ischemia or infarction or any other 
disabling chronic heart condition.  

Service connection requires that a disability currently 
exists; however the veteran's RBBB is not a disability by 
either VA or even his private physicians.  While the veteran 
may believe he has a chronic cardiovascular disease that 
began in service, where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Although the appellant is competent to provide 
evidence of visible symptoms, he is not competent to provide 
evidence that requires medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board also observes that hypertension was not diagnosed 
until 1997, several years after leaving military service.  As 
noted earlier, in order for hypertension to be recognized as 
service-connected, it must have become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
The medical records clearly show that hypertension did not 
manifest during active duty service or for many years 
thereafter.  Thus service connection is not warranted.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).


ORDER

Service connection for a heart disorder, to include 
hypertensive heart disease, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


